DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
This Office Action is in response to the amendment filed 10/21/2021. Claims 1, 4, 7, 8, 11, 14, 15, 18, 18, 21, 22 and 25 are pending currently no claims are in condition for allowance.

Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 1, 4, 7, 8, 11, 14, 22 and 25 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Park et al. (US 2019/0124181).
Regarding claim 1, Park discloses (Figs. 34 and 35) a wireless communication method, comprising: 
receiving, by a compression end device (wireless device 3410), first configuration information, wherein the first configuration information is used for configuring a header compression parameter of an 5Ethernet frame header (step 3403: the wireless device receives Ethernet type bearer configuration parameters via an RRC message. The RRC message may comprise on or more of a bearer identifier of Ethernet type bearer, QoS information, priority information, logical channel information, RLC configuration parameters, header compression information, etc. [0484]); and 
step 3404: the wireless device may configure one or more parameters associated with one or more bearers and/or PDU session of and Ethernet type. The wireless device may compress headers of the one or more Ethernet frames (e.g., based on header compression parameters indicated in RRC message [0485]), wherein information of sub-headers to be compressed comprised at least one of: a destination address, a source address, an Ethernet type, or an Ethernet length (the Ethernet frames may comprised compressed headers comprising source and/or destination address [0453, 0501]. A size of the header may be large to transmit via a radio interface (e.g., if a header of Ethernet frames may comprises a source and destination address)…..A base station and/or a wireless device may apply a header compression to reduce a size of frame header [0366]).

Regarding claim 8, Park discloses (Figs. 17, 34 and 35) a wireless communication device (wireless device 1710), comprising:
 a processor (processor 1714) and a transceiver (communication interface 1712 [transceiver]), wherein the transceiver is configured to receive first configuration information, wherein the first configuration information is used for configuring a header compression parameter of an Ethernet frame header (step 3403: the wireless device receives Ethernet
type bearer configuration parameters via an RRC message. The RRC message may comprise on or more of a bearer identifier of Ethernet type bearer, QoS information, priority information, logical channel information, RLC configuration parameters, header compression information, etc. [0484]); and
step 3404: the wireless device may configure one or more parameters associated with one or more bearers and/or PDU session of and Ethernet type. The wireless device may compress headers of the one or more Ethernet frames (e.g., based on header compression parameters indicated in RRC message [0485]), wherein information of sub-headers to be compressed comprised at least one of: a destination address, a source address, an Ethernet type, or an Ethernet length (the Ethernet frames may comprised compressed headers comprising source and/or destination address [0453, 0501]. A size of the header may be large to transmit via a radio interface (e.g., if a header of Ethernet frames may comprises a source and destination address)…..A base station and/or a wireless device may apply a header compression to reduce a size of frame header [0366]).


Regarding claim 22, Park discloses (Figs. 17, 34 and 35) a wireless communication device (network node 1720/base station 3420), comprising: 
a processor (processor 1724) and a transceiver (communication interface 1722 [transceiver]), wherein the transceiver is configured to send first configuration information to a compression end device and/or a decompression end device ([wireless device 1710/3410]), wherein the first configuration information is used 25for configuring a header compression parameter of an Ethernet frame header (step 3403: the base station 3420 transmits Ethernet type bearer configuration parameters via an RRC message. The RRC message may comprise on or more of a bearer identifier of Ethernet type bearer, QoS information, priority information, logical channel information, RLC configuration parameters, header compression information, etc. [0484]), wherein information of sub-headers to be compressed comprised at least one of: a destination address, a source address, an Ethernet type, or an Ethernet length (the Ethernet frames may comprised compressed headers comprising source and/or destination address [0453, 0501]. A size of the header may be large to transmit via a radio interface (e.g., if a header of Ethernet frames may comprises a source and destination address)…..A base station and/or a wireless device may apply a header compression to reduce a size of frame header [0366]).

Regarding claims 4, 11 and 25, Park discloses wherein the header compression parameter is configured based on at least one of: at least one QoS flow, at least one bearer, a terminal device, and at least one PDU session [0368].

Regarding claims 7, and 14, Park discloses wherein the method further comprises: activating, by the compression end device, a header compression function of the Ethernet frame header in a case that the compression end device receives the first configuration information (the wireless device may compress headers of the one or more Ethernet frames (e.g., based on header compression parameters indicated in RRC message [0485]).

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 15, 18 and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Park et al. (US 2019/0124181) in view of Qiao et al. (US 2019/0116521).
Regarding claim 15, Park discloses (Figs. 17, 34 and 35) a wireless communication device (wireless device 1710/3410), comprising: 
a processor (processor 1714) and a transceiver (communication interface 1712 [transceiver]), wherein the transceiver is configured to receive first configuration information sent by a first device, wherein the first configuration information is used for configuring a header 20compression parameter of an Ethernet frame header (step 3403: the wireless device receives Ethernet type bearer configuration parameters via an RRC message from a base station 3420. The RRC message may comprise on or more of a bearer identifier of Ethernet type bearer, QoS information, priority information, logical channel information, RLC configuration parameters, header compression information, etc. [0484]), wherein information of sub-headers to be compressed comprised at least one of: a destination address, a source address, an Ethernet type, or an Ethernet length (the Ethernet frames may comprised compressed headers comprising source and/or destination address [0453, 0501]. A size of the header may be large to transmit via a radio interface (e.g., if a header of Ethernet frames may comprises a source and destination address)…..A base station and/or a wireless device may apply a header compression to reduce a size of frame header [0366]). Further, Park discloses that the main services and function of the PDCP sublayer for a user plane may comprise header compression and decompression [0329]. However, Park does not expressly disclose the processor is configured to decompress an Ethernet frame header of a received data packet according to the first configuration information.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claim invention to modify Park with the teaching of Qiao in order to enable implementation of enhanced features and functionalities in 5G systems.

Regarding claim 18, Park discloses wherein the header compression parameter is configured based on at least one of: at least one QoS flow, at least one bearer, a terminal device, and at least one PDU session [0368].

Regarding claim 21, Park discloses all the claim limitations as stated above. Further, Qiao teaches that the UE 100 may perform the Ethernet frame decompression with the mapping information of Ethernet header compression and/or Ethernet header and payload header compression [0222; 0252].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claim invention to modify Park with the teaching of Qiao in order to enable implementation of enhanced features and functionalities in 5G systems.


Response to Arguments
Applicant's arguments filed 10//21/2021 have been fully considered but they are not persuasive. Applicant argues (Remarks, pages 7-9) that “No reference discloses wherein information of sub-headers to be compressed comprises at least one of: a destination address, a source address, an Ethernet type, or an Ethernet length.” Examiner respectfully disagrees. Park discloses that a wireless device compresses Ethernet header based an Ethernet header compression parameter received from a base station. For example, see Fig. 31, step 3124, the wireless device receives a RRC message comprising bearer configuration parameters; and step 3127, the wireless device may transmit Ethernet frames comprising compressed headers comprising source and/or destination address [0453]. 
In addition, Park discloses that a size of the header may be large to transmit via a radio interface (e.g., if a header of Ethernet frames may comprises a source and destination address). Transmitting a header for Ethernet frames may not be efficient in an environment with limited radio resources. The base station and/or the wireless device may apply a header compression to reduce a size of frame header [0366].
On page 11, Examiner also notes that similar arguments where presented. Examiner takes the same position.
Examiner believes that the claims, given their broad reasonable interpretation read on the references applied.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SABA TSEGAYE whose telephone number is (571)272-3091. The examiner can normally be reached Monday-Friday (8:30-5).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hassan Phillips can be reached on 571 2723940. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about 

SABA TSEGAYE
Primary Examiner
Art Unit 2467



/SABA TSEGAYE/Examiner, Art Unit 2467                                                                                                                                                                                                        November 10, 2021